 

 

“

AQ 199A (Rey. 12/11- EDCA [Fresno Version 2]) Order Setting Conditions of Release- Misd. | iD £ 2.

UNITED STATES DISTRICT COURT
for the

 

Eastern District of California

 

DEC ? 0 2019
UNITED STATES OF AMERICA, CLERK, U.S. DISTAICACOURT
) EASTERN DISTRICT On EA FORNIA
) BY -_
v. DEPUTY CLEAR
) Case No. _6:19-MJ-00084-JDP
JEFFERY LEE HUGHES, )

ORDER SETTING CONDITIONS OF RELEASE
(Misdemeanor)

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release and notify the court within 48 hours if
defendant is arrested and/or convicted of any violation of federal, state or Jocal law;

(2) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that

the court may impose;

(3) The defendant shall abstain from the use and possession of alcohol and/or controlled substances unless in
possession of a valid prescription given by a licensed medical doctor, medical marijuana is never authorized in
federal court even if accompanied by a prescription;

4
@) The defendant shall notify the Court and defendant’s counsel of any change of address; and

(5) The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place

 

on JANWArY_24, 2020 at _1b:00 AM
v Date and Time
I, the defendant, have received this order of release and have either read all the conditions of release set by the court
or had them explained to me. I agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to all these conditions and
understand that a violation of any of these conditions can resul in a warrant for my arrest and subsequent detention.

Date:
Defendgpt’s sinature
Date: of 2 A i P JA

" Adiciat Officer's Signature

Enc. ¢ Groen, us. masisbe Tag

Printed name and title

¥Relesoe Aeltyed until 12}2212014 at UiODam #
 

 

a . .
AO 199B (Rev, 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page| 2 Jot | sf [Pages

HUGHES, Jeffery Lee
Doc. No. 6:19-MJ-00084-JDP

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

eG) The defendant is placed in the custady of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears.

SIGNED:

 

CUSTODIAN
The defendant must:

(a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

(b) report to the Pretrial Services Agency as directed once you arrive to WestCare California, Inc.,

(c) travel restricted to Eastern District of California, unless otherwise approved in advance by PSO;

(d) cooperate in the collection of a DNA sample,

(e) report any contact with law enforcement to your PSO within 24 hours;

(f) participate in the substance abuse treatment program at WestCare California, Inc., inpatient facility and
comply with all the rules and regulations of the program as directed by program staff and Pretrial
Services; You must remain at the inpatient facility until released by the PSO; A responsible party,
approved by Pretrial Services, must escort you to all required court hearings and escort you back to the
inpatient facility upon completion of the hearing;

MI (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition currently under your control;

(h) submit to drug or alcohol testing as approved by the PSO. You shall pay all or part of the costs of the
testing services based upon your ability to pay, as determined by the PSO;

(i) abstain from the use of alcohol or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medicinal marijuana prescribed and/or recommended may not be
used;

(j) not apply for or obtain a passport or other traveling documents during the pendency of this case;

(k) upon successful completion of WestCare California, Inc., you must reside at an address approved by
Pretrial Services and you must not change your residence or absent yourself from this residence for more
than 24 hours without the prior approval of the PSO;

wi (1) upon successful completion of the residential program, you must participate in a program of medical or

psychiatric treatment, including treatment for drug or alcohol dependency, as approved by the PSO; you

must pay all or part of the costs of the counseling services based upon your ability to pay, as determined
by the PSO;

8
_
~I
—

HERA @

HA

USMS SPECIAL INSTRUCTIONS:

yy (m) have your release on bond delayed until Monday, December 23, 2019, at 6:00 a.m., at which time you —
will be transported from custody to WestCare California, Inc. by a responsible party, approved by Pretrial
Services.
